           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

JASON DUANE EMERY                                                       PLAINTIFF
ADC #510514

v.                     No: 1:18-cv-98-DPM-PSH

WENDY KELLEY, Director,
Arkansas Department of Correction                                  DEFENDANT

                               ORDER
     1. The Court withdraws the reference.
     2. Motion to dismiss, NQ 34, granted. Emery's lawyer in another
pending case, NQ 1:18-cv-55-DPM-BD, has informally confirmed that the
recent settlement covers both cases. Emery's complaint will therefore be
dismissed with prejudice.
     So Ordered.
                                         ~ ~ r7l
                                      D .P. Marshall Jr.
                                      United States District Judge

                                          I~   Fe I,,,_ V<J.A..(   ;).a;}. 0
